Me: Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and first five conclusions of law contained in the judgment appealed from are accepted.
Moreover, the record also affords sufficient evidence to declare that upon the formation of the partnership between José Eoig Colomer and Jaime Colón, it was agreed that *56each should contribute thereto a cash capital of $3000; that the partner Jaime Colón had paid in only $1180, there being no data sufficient to determine the sum contributed by the other partner, José Eoig Colomer; that the latter kept the accounts and acted as manager of the partnership while it lasted; and that upon the dissolution of said partnership he took charge of the stock thereof, whence, as a logical consequence, his obligation to account to the other partner for the administration under his charge, from the day the partnership commenced its operations to that of its termination, as also his responsibility for the payment of the portion of profits, if any, accruing to the partner Jaime Colón.
According to article 1682 of the old Civil Code, which is section 1584 of the one in force, a partner who has bound himself to contribute a sum of money and fails to do so, is at law a debtor for the interest thereon, from the day on which he should have contributed the same, without prejudice to also making indemnity for the damages he may have caused thereby; and inasmuch as the partner Jaime Colón has brought into the partnership only $1180 of the three thous- and dollars he was bound to contribute in cash, he is a debtor to the partnership for the legal interest on the difference at, the rate of sis per cent, per annum from the day it commenced operations to that of its termination, the same liability having been incurred by the other partner, José Eoig Colomer for the portion of the capital he failed to pay in, as may be shown by the liquidation in due time to be made from the execution of this judgment.
Both partners being persons with capacity to enter into contracts, and the object of the partnership being lawful, the same cannot be declared null, as claimed by counsel for José Eoig Colomer in alleging that the contract was not reduced to a public instrument, this not being a necessary requisite for the constitution of contracts of civil partnerships, unless real property or property rights are contribut*57ed thereto, which is not the case here, in accordance with the provisions of article 1667 of the old, and section 1569 of the revised.Civil Code.
As to the canses of the dissolution of the partnership, which the plaintiff attributes to illegal acts for which José Eoig Colomer is alone responsible, such an assertion has no foundation whatever, for aside from the failure of the plaintiff to prove it, the conclusion to be drawn from the evidence is that the partnership was dissolved by the voluntary retirement therefrom of the partner Jaime Colón, owing to the poor state of his health which prevented his continuing in the direction of the work on the road. This is confirmed by the fact that he withdrew the cash capital he had contributed to the partnership, and received the same from the hands of the other partner, José Roig Colomer, without any protest or objection whatsoever, as also by the obligation contracted by Roig Colomer to submit to him the inventory and balance-sheet of the partnership, which he did shortly after Colon’s withdrawal from the works, although without any result, as Colón had repudiated them and no agreement had been arrived at with the other partner, José Roig Colomer.
The capital to be contributed to the partnership by each partner, besides his personal services, being the same, the profits obtained and losses incurred therein should be apportioned between the partners in equal shares; and inasmuch as the partnership was dissolved by the voluntary withdrawal of the partners therefrom, on April • 24, 1900, the partner Jaime Colón is entitled only to a share of the profits obtained by the partnership up to that date.
Costs shall be paid by the litigant who loses his case on all points. Tn other cases the court shall give an equitable decision in the matter of costs, according to section 63 of General Order No. 118, of August 10, 1899.
In view of the legal provisions, cited in the present judgment, we adjudge that, affirming as to the conclusions ac*58cepted, and reversing as to the others, the judgment appealed from, we should declare and do declare that the civil partnership formed between José Eoig Colomer and Jaime Co-lón was dissolved by mutual consent of both partners; thal José Eoig Colomer is under obligation to render an account to Jaime Colón of all the expenses and profits of the.partner ship from the day it was formed, that is from January 1, 1900, when it-, entered upon the work, to the day of its dissolution, on April 24 of the same year; and to pay over to said Colón one-half of the profits realized by the partnership during said period, the aforesaid José Eoig Colomer being condemned to satisfy the same; the liquidation made to be prepared in accordance with the formalities prescribed by articles 931, et seq. of the Law of Civil Procedure, including therein the legal interest at the rate of six per cent, per annum, on the sums which both partners failed to pay in for the completion of their respective capital, computed from the day the partnership was constituted to that of its termination. As to .that part of the complaint which demands the delivery of the capital contributed by Jaime Colón and of profits referred to therein, the same is dismissed, and the defendant, José Eoig Colomer, acquitted thereof, with no special imposition of costs in both instances.
Justices Hernández, Pigueras, Sulzbacher and MacLeary concurred.